Citation Nr: 0105667	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to the use of tobacco 
products.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945, and died in June 1986.  The appellant is the 
veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1997 rating 
decision, in which the RO denied the appellant's claim for 
service connection for cause of the veteran's death, 
secondary to the use of tobacco products.  The appellant 
filed an NOD in September 1997, and the RO issued an SOC in 
October 1997.  The appellant filed a substantive appeal in 
November 1997.  A Supplemental Statement of the Case (SSOC) 
was issued in March 1998.  Thereafter, the veteran's appeal 
came before the Board, which, in a September 1999 decision, 
remanded the appeal to the RO for additional development.  An 
SSOC was issued in December 1999.  

REMAND

In reviewing the evidence of record, the Board observes that 
the veteran underwent a modified radical neck dissection of a 
cervical mass at the Wilkes General Hospital in 1983.  A 
pathology report from P.B. Kim, M.D., dated in April 1983, 
noted that the dissected tissue revealed a well-
differentiated squamous cell carcinoma involving fibrous and 
lymphoid tissue.  Dr. Kim noted that the primary site of the 
carcinoma was not evident from the tissue sample, and that it 
could be of branchial cleft origin or metastatic.  

In March 1984, the veteran was treated at the VA Medical 
Center (VAMC) in Durham.  He underwent a panendoscopy and 
tongue biopsy which revealed invasive squamous cell carcinoma 
involving the entire tongue.  Thereafter, as noted above, in 
June 1986, the veteran passed away at Wilkes General 
Hospital.  The final discharge diagnosis included 
cardiopulmonary arrest, probably secondary to sepsis; and 
advanced squamous cell carcinoma of the oropharyngeal cavity 
with local extension, status post surgery and radiotherapy.  

In September 1993, the appellant filed her claim for service 
connection for the cause of the veteran's death.  She 
contended that the veteran had begun smoking in service and 
that, as a result, he had become addicted to nicotine, which 
led to a chronic smoking habit and the subsequent development 
of his cancer and death.  Thereafter, the appellant submitted 
lay statements from family members and friends attesting to 
the fact that the veteran had not smoked prior to his active 
service.  

In November 1999, the RO received a statement from Mark 
Andrews, M.D., an assistant professor at the Bowman Gray 
School of Medicine.  Dr. Andrews noted that the veteran had a 
history of oropharyngeal cancer with tongue and neck 
involvement.  He indicated that the cancer became terminal, 
involving progressive oropharyngeal squamous cell carcinoma, 
and that this type of cancer had been shown in clinical 
studies to have a significant correlation with previous 
smoking.  

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra.  

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Of significance, in the 
present matter, is language in the new statute which 
provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

Given the medical evidence, as noted above, and in keeping 
with the provisions of the Veteran's Claims Assistance Act of 
2000, the Board believes a further attempt should be made to 
establish the primary site of the veteran's squamous cell 
carcinoma before making a decision on the appellant's appeal.  
Thus, the appellant's appeal is hereby remanded to the RO for 
additional development as outlined below.  In this respect, 
if available, all pathology materials, to include tissue 
blocks and slides, should be obtained from the Durham VAMC 
and Wilkes General Hospital, and associated with the late 
veteran's claims file.  Thereafter, the claims file should be 
returned to the Board.  See 38 C.F.R. § 19.9 (2000).  

Accordingly, while the Board regrets the delay in this 
matter, the appellant's appeal is REMANDED to the RO for the 
following action:

1. The RO should attempt to obtain, from 
the Wilkes General Hospital and the 
Durham VAMC, all pathology materials, 
to include tissue blocks and slides, 
associated with the veteran's modified 
radical neck dissection conducted on 
April 6, 1983, and his panendoscopy 
and tongue biopsy, conducted on March 
5, 1984, respectively.  The written 
request should also instruct that, if 
such pathology materials cannot be 
forwarded to the RO for any reason, an 
explanation be so indicated in the 
either hospital's written response.  
The RO should make sure to fully 
document the results of this action in 
the record, and to associate any 
evidence that is received with the 
claims folder.  

2. The RO should advise the appellant of 
her obligation to cooperate with the 
development of the appealed claim and 
should remind her that, while the 
appeal is in remand status, she may 
submit additional pertinent evidence 
and argument.  Once the above 
development has been fully 
accomplished, the RO should return the 
claims folder to the Board.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only final 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



